STBAUP, C. I.
I concur. I think by the word “obtainable” the parties intended- the meaning given it by lexicographers, and as generally understood, to “attain by effort;” to “procure especially by effort.” (Standard Dictionary.) So, reading the contract, it means that scrip will not be honored on trains except from stations where tickets are not procurable by effort. That does not mean any effort, but. a reasonable effort. It does not mean that if for any cause the holder of scrip was unable to procure a ticket at a station, the scrip should be honored. It does mean that at stations where a reasonable opportunity is afforded to procure a ticket by reasonable efforts, scrip will not be honored from such stations. If at such a station a ticket was obtainable, and the holder of the scrip, through no fault on the part of the carrier, placed himself in a situation where he: could not avail himself of the opportunity so afforded, such acts or conduct on his part, or inability, occasioned or created by himself, to obtain a ticket, do not, under the terms of the contract, give him the right to tender scrip. To hold otherwise leads to the conclusion that if a holder of scrip arrives late at a station, to there start upon his journey, and arrives in time only to board the train as it is departing, and not in time to exchange his scrip for a ticket at the station, he would have the right, under the terms of the contract, to tender the scrip on the train. Of course he could assert that a ticket was not obtainable by him at the station, not because a reasonable opportunity was not afforded by the carrier, but wholly because of the lateness of his arrival, and of an inability occasioned or created by himself. The appellant does not contend that upon the evidence adduced he was *462entitled to go to the jury on the question as to whether a reasonable opportunity was afforded to obtain a ticket, by. reasonable efforts, at Soda Springs, or that the ticket agent at that place without sufficient reason, refused to wait on him or give him a ticket, or that the agent had sufficient time to do so before the departure of the train. The contention made is that the plaintiff, under the terms of his contract, was entitled to tender scrip on the train from a station where tickets were kept and were on sale, and where reasonable opportunity was afforded to obtain them by reasonable efforts, if for any reason he was unable to obtain a ticket at such a place, and though his inability to obtain it was wholly due to a situation in which he had voluntarily placed himself. To so contend is to say that he was entitled to tender scrip in such case whether his inability to obtain a ticket was created or occasioned by himself or by the carrier. I do not think the contract is susceptible of such a meaning, and it is not reasonable to suppose that the parties intended any such meaning to be given it.